DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in respond to the amendment filed on 6/3/21.
Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11, 17-20, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukikawa et al. (US 2003/0193824 A1).
For claim 1, Figure 1 of Tsukikawa et al. teaches a latch circuit (2) comprising: a first power supply node (power supply to P1 and P2); a second power supply node (ground); a first input node (SBL_L) configured to receive a first data signal (SBL_L) having a first sustained voltage level (L); a second input node (SBL_R) configured to receive a second data signal (SBL_R) having a second sustained voltage level (H) different from the first sustained voltage level (L); a first output node (junction connection of N3 and P2); a second output node (junction connection of N2 and P1); a first switching device (P3) coupled between the first output node (junction connection of N3 and P2) and the second output node (junction connection of N2 and P1), the first switching device (P3) being configured to be turned on in response to a first state of a clock signal (SE = L) and to be turned off in response to a second state of 
  For claim 2, it is seen in the operation of the latch in Figure 1 of Tsukikawa et al. that the power first supply node (power supply to P1-P2) is configured to carry a first supply voltage (power supply of the circuit to P1-P2), the second power supply node (ground) is configured to carry a second supply voltage (ground 0V), and the latch circuit (2) is configured to cause a first voltage difference (voltage difference between the first and second outputs while P3 turns on) across the first switching device (P3) in response to the first state of the clock signal (SE = L), an absolute value of the first voltage difference being less than a difference between the first supply voltage (power supply voltage to P1-P2) and the second supply voltage (ground voltage 0V).
For claim 3, it is seen in the operation of the latch in Figure 1 of Tsukikawa et al. that wherein the latch circuit (2) is configured to further cause the first voltage difference (voltage difference between the first and second outputs) based on the first voltage level of the first sustained voltage level (L) of the first data signal (SBL_L) at the first input node (SBL_L) and the second sustained voltage level (H) of the second data signal (SBL_R) at the second input node (SBL_R).
For claim 4, it is seen in the operation of the latch in Figure 1 of Tsukikawa et al.  that wherein the latch circuit (2) is configured to cause a second voltage difference (voltage 
For claim 5, Figure 1 of Tsukikawa et al. teaches the first power supply node (power supply voltage to P1-P2) is configured to carry a predetermined positive voltage (power supply voltage to P1-P2), and the second power supply node (ground) is configured to carry a reference ground voltage.
For claim 6, Figure 1 of Tsukikawa et al. teaches each of the first transistor (N2) and the second transistor (N3) is an N-type transistor (NMOS N2 and NMOS N3).
For claim 9, Figure 1 of Tsukikawa et al. teaches that the first switching device (P3) comprises a transmission gate (for broadest reasonable interpretation, transistor P3 is a transmission gate because when it is turned on by SE, signal is transmitted between the first and second outputs, so it is reasonable to consider the first switching device is a transmission gate).
For claim 11, Figure 1 of Tsukikawa et al. teaches wherein each of the third transistor (P2) and the fourth transistor (P1) is a P-type transistor (PMOS P2 and PMOS P1).
For claims 17, Figure 1 of Tsukikawa et al. teaches a latch circuit (2) in which the operations of the latch circuit (2) teaches the method comprising:

connecting the first input node (SBL_L) to a gate of a first transistor (N2) coupled between a first output node (junction connection of N2 and P1) and a common node (junction connection of N1-N3), the first transistor (N2) being directly coupled with the first output node (junction connection of N2 and P1);
receiving a second data signal (SBL_R) at a second input node (SBL_R), the second data signal (SBL_R) alternating between the first sustained voltage level (H) and the second sustained voltage level (L) logically complementary to the first data (SBL_L);
connecting the second input node (SBL_R) to a gate of a second transistor (N3) coupled between a second output node (junction connection of N3 and P2) and the common node (junction connections of N1-N3), the second transistor (N3) being directly coupled with the second output node (junction connection of N3 and P2);
selectively coupling the first output node (junction of N2 and P1) to a first power supply node (power supply to P1-P2 of the latch) solely through a third transistor (P1) having a gate coupled with the second output node (junction of N3 and P2); Page 7 of 15Docket No. T5057-1125A P20140972US01 
selectively coupling the second output node (junction of N3 and P2) to the first power supply node (power supply to P1-P2 of the latch) solely through a fourth transistor (P2) having a gate coupled with the first output node (junction of N2 and P1).
turning on a first switching device (P3) in response to a first state of a clock signal (SE = L), the first switching device (P3) being coupled between the first output node (junction connection of N2 and P1) and the second output node (junction connection of N3 and P2);

turning on a second switching device (N1) in response to the second state of the clock signal (SE = H), the second switching device (Q1) being coupled between the common node (junction connection of N1-N3) and a second power supply node (ground); 
wherein 
each of the first and second sustained voltage levels (H and L) being one of a total of two sustained voltage levels (H and L) of each of the first and second data signals (SBL_L and SBL_R); the common node (junction connection of N1-N3) is coupled exclusively to the first transistor (N2), the second transistor (N3), and the second switching device (N1); 
the turning on the second switching device (N1) causes the first transistor (N2) and the second switching device (N1) to selectively provide a first sole conductive path (path through N2 and N1 to ground) between the first output node (junction connection of N2 and P1) and the second power supply node (ground) and causes the second transistor (N3) and the second switching device (N1) to selectively provide a second sole conductive path (path through N3 and N1 to ground) between the second output node (junction connection of N3 and P2) and the second power supply node (ground), and
 each of the connecting the first input node (SBL_L) and the connecting the second input node (SBL_R) is concurrent with both the first state of the clock signal (SE = L) and the second state of the clock signal (SE = H).
For claim 18, the operation of the latch circuit in Figure 1 of Tsukikawa et al. teaches that turning off the second switching device (N1) in response to the first state of the clock signal (SE = L).

For claim 20, the operation of the latch circuit in Figure 1 of Tsukikawa et al. teaches that that the turning on the second switching device (N1) comprises coupling the common node (junction connections of N1-N3) to the power supply node (ground) carrying a reference ground voltage (ground).
For claim 23, Figure 1 of Tsukikawa et al. teaches wherein each of the source of the third transistor (P1) and the source of the fourth transistor (P2) is directly coupled with the first power supply node (the supply voltage on the top which is connected to Q9-Q10).  
For claim 24, Figure 1 of Tsukikawa et al. teaches wherein each of the selectively coupling the first output node (junction connection of N2 and P1) to the first power supply node (power supply to P1-P2) and the selectively coupling the second output node (junction connection of N3 and P2) to the first power supply node (power supply to P1-P2) is in response to both the first state of the clock signal (SE = L) and the second state of the clock signal (SE = H).
For claim 24, it is seen in the operation of Figure 1 of Tsukikawa et al. teaches wherein when the first output node (junction of N3 and P2) is coupled with the second power supply node (ground) solely through the first conductive path (path through N3 and N1 to ground), the second .
Response to Arguments
 Applicant’s arguments filed on 6/3/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

							/Long Nguyen/
Primary Examiner
Art Unit 2842